Citation Nr: 0103323	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the payment of interest on a retroactive award 
of disability compensation benefits, effective from 
October 1, 1974.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean







INTRODUCTION

The appellant had active military service from November 1967 
to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Oakland Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appellant was scheduled at his request for a Board 
teleconference hearing in April 2000, but he failed to appear 
for such hearing at the RO; he has shown no good cause for 
his failure to appear, nor has he requested another hearing 
on appeal.  Therefore, the Board will proceed with appellate 
consideration of his claim.  


FINDINGS OF FACT

1.  By rating action dated in January 1999, the RO found 
that, due to clear and unmistakable error on the part of VA, 
the appellant was entitled to a retroactive award and payment 
of VA disability compensation benefits at the 10 percent 
rate, effective October 1, 1974.  

2.  He subsequently requested that he be paid interest on 
this retroactive award of VA disability compensation 
benefits.  


CONCLUSION OF LAW

Entitlement to the payment of interest on the retroactive 
award of VA disability compensation benefits from October 1, 
1974 is not established.  38 U.S.C.A. (West 1991 & Supp. 
2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in January 1999, the RO determined that, due 
to clear and unmistakable error on the part of VA, the 
appellant was entitled to a retroactive award and payment of 
VA disability compensation benefits at the 10 percent rate, 
effective October 1, 1974.  He was notified by letter in 
January 1999 that the award had been processed.  

Then, in June 1999, the appellant submitted a claim seeking 
the payment of interest on his retroactive award of VA 
disability compensation benefits.  He did not cite to any 
legal authority in support of his claim, and the Board is 
unaware of any provision in Title 38 of the United States 
Code which would authorize the Board to make such an award.  
See also Smith v. Gober, 14 Vet. App. 96 (2000) (interest is 
not payable on an award of past-due VA benefits).  
Accordingly, this appeal is considered legally insufficient.  
In cases such as this, where the law is dispositive, the 
claim must be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, 
the appeal is denied.  

The Board is aware, however, that the Secretary (but not the 
Board) has the discretionary power under 38 U.S.C.A. § 503(a) 
(West 1991) to provide such equitable relief as he may deem 
proper when benefits have not been provided by reason of 
administrative error on the part of the Federal Government or 
any of its employees.  However, the exercise of this power is 
committed solely to the discretion of the Secretary and does 
not fall within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  Moreover, the Board does 
not find that the current case presents such strong equitable 
factors as to warrant referral to the Secretary for his 
review under 38 U.S.C.A. § 503(a).  Retroactive benefit 
awards are made regularly by VA without the payment of 
interest on any past-due amount.  

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals




 

